Examiner’ Comments
This action is in response to the amendment field on 03/22/22.
Claims 13-17, 19-22 and 25-27 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features: 
	- an articulation drive system configured to articulate said end effector relative to said shaft, wherein said articulation drive system comprises: a control system: an electric motor in communication with said control system; an articulation actuator in communication with said control system, wherein said articulation actuator is actuatable into a first state and a second state: and an articulation driver driveable by said electric motor to articulate said end effector, wherein said control system is configured to operate in: a first operational state when said shaft is oriented in said first range of orientations, wherein said control system is configured to operate said electric motor to articulate said end effector in a first direction relative to said shaft when said articulation actuator is actuated into said first state, wherein said control system is configured to operate said electric motor to articulate said end effector in a second direction relative to said shaft when said articulation actuator is actuated into said second state, and wherein said second direction is opposite said first direction; and a second operational state when said shaft is oriented in said second range of orientations, wherein said control system is configured to operate said electric motor to articulate said end effector in said second direction relative to said shaft when said articulation actuator is actuated into said first state, wherein said control system is configured to operate said electric motor to articulate said end effector in said first direction relative to said shaft when said articulation actuator is actuated into said second state.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731